Keewht, J.
This is a proceeding by certiorari to review a judgment of the circuit court for Milwaukee county declaring illegal and void the action of the board of review in confirming the assessor’s assessment of certain property be*185longing to the estate of John Plankinton, deceased, and setting aside the assessment and action of the board of review. The matter was brought to a hearing upon the return of the appellant, Carl D. Thompson, city clerk of the city of Milwaukee, and as such clerk of the board of review. The errors assigned involve the following propositions: (1) That the assessment of $2,900,000 on the real estate and improvements was improper, arbitrary, illegal, and without jurisdiction; (2) that the assessed valuation of said property for the year 1911 should have been fixed by the board of review at the sum of-$2,600,000, apportioned as follows: $2,600,000 as-the assessed valuation of real estate ’exclusive of buildings and improvements thereon, and no dollars as the assessed-valuation of the buildings and improvements on said real estate.
The real controversy on this appeal is whether the board of review was justified in 'affirming the assessment-. The property involved is the Plankinton House property in the city of Milwaukee. The assessment had been entered upon the assessment roll and delivered to the city clerk of the city of Milwaukee. The judgment of the circuit court reversed the action of the board of review and set aside the assessment. A writ of certiorari was issued at the instance of H. A. J. Up-ham and George P. Miller as trustees of the estate of John Plankinton. The assessment placed upon the property by the assessor was itemized between the real estate and improvements on the real estate as follows: Eeal estate $2,600,000, improvements $800,000'. On the hearing it was conceded, for the purpose of the hearing at least, that the real estate exclusive of buildings was worth $2,600,000, but objection to the assessment of the additional $300,000 on account of buildings and improvements on the real estate was pressed. George P. Miller, one of the trustees of the Plankinton estate, testified before the board of review that he was familiar with the land in controversy, giving a description of it; that the property had been rented at best available prices, and that in *186tbe course of tbe last few years tbe taxes and rents bave increased; tbat tbe assessment of $2,600,000 for tbe ground is about right, or at least be did not desire to make any particular objection to it; tbat, considering tbe real estate worth $2,600,000, tbe improvements thereon are only worth tbe wreckage, because with an assessment of $2,600,000, estimating taxes at seventeen mills, tbe taxes upon tbe property would be in tbe neighborhood of $50,000, and if tbe hotel business situate upon tbe property did not make money tbe rent from tbe property, after payment of expenses and repairs, would not pay tbe taxes; tbat in order to make the property earn the taxes it bas to be improved, and to run the property in tbe present state with tbe present improvements, with taxes increasing, would mean confiscation, as tbe taxes would take all tbe income; tbat tbe trustees bave been trying for three years to rent tbe property for a period of ninety-nine years and bave negotiated"to that effect; tbat a ninety-nine year lease would secure an average annual rental of about $125,000; tbat tbe property was further menaced because tbe buildings, especially including tbe Plankinton House hotel, are old and not in accord with what people expect in a first-class hotel, therefore tbe lessee intends to tear down tbe buildings and construct a new hotel, hence tbe improvements, including the buildings, furniture, fixtures, etc., are largely sacrificed; tbat even if tbe estate bad not been leased and tbe buildings used, every year they use them they are ninning behind, and the buildings bave no market value, because, in case of tbe removal of these and tbe erection of new buildings, the old buildings are worth only wreckage; tbat tbe real estate is so valuable it bas to be improved in order to make it earn anything, .or tbe taxes will eat it up, and if it is necessary to improve it in order to make the taxes you cannot say' tbe improvements are worth a cent; that tbe ninety-nine year lease is in effect subject to tbe approval of tbe court; tbat insurance policies are out on these buildings for *187at least $300,000; that the total rentals in 1909 were between $70,000 and $71,000.
The foregoing is in substance the material part of the evidence given by Mr. Miller, and no other evidence was offered on the part of the trustees. The question, therefore, arises whether the board of review was within its jurisdiction in affirming the valuation made by the assessor. The fact that the property is not on a paying basis as presently managed does not establish its value, nor does the value of the buildings if tom down establish their value as a going concern. So far as the evidence shows, the buildings may be the main source of revenue, and without any buildings there would be no revenue from the property. Nor does the fact that a ninety-nine year lease and new buildings will produce more revenue from the property establish that the present improvements on the ground are not worth the assessed valuation.
Real estate should be valued by the assessor at the full value which could ordinarily be obtained therefor at private sale. Secs. 1035 and 1052, Stats.; State ex rel. N. C. Foster L. Co. v. Williams, 123 Wis. 61, 100 N. W. 1048; Salscheider v. Fort Howard, 45 Wis. 519. The evidence of Mr. Miller was not evidence of the market value of the property or what price could ordinarily be obtained for it at private sale.
In review upon certiorari only jurisdictional matters can be reached, and the action of the board of review cannot be disturbed if there be reasonable ground for belief that it was the result of honest judgment. State ex rel. N. C. Foster L. Co. v. Williams, supra; State ex rel. M. A. Hanna D. Co. v. Willcuts, 143 Wis. 449, 128 N. W. 97; State ex rel. Augusta v. Losby, 115 Wis. 57, 90 N. W. 188; State ex rel. Manitowoc v. County Clerk, 59 Wis. 15, 16 N. W. 617; State ex rel. Lake Nebagamon Ice Co. v. McPhee, 149 Wis. 76, 135 N. W. 470, and cases cited.
An assessor’s valua'tion laid before a board of review is presumed, in the absence of evidence to impeach it, to be cor*188rect. State ex rel. Vilas v. Wharton, 117 Wis. 558, 94 N. W. 359. And tbe presumption is that tbe decision of tbe board of review as to valuation is correct. State ex rel. Davis &. S. L. Co. v. Pors, 107 Wis. 420, 83 N. W. 706; State ex rel. Giroux v. Lien, 108 Wis. 316, 84 N. W. 422; State ex rel. J. S. Stearns L. Co. v. Fisher, 124 Wis. 271, 102 N. W. 566; State ex rel. Heller v. Lawler, 103 Wis. 460, 79 N. W. 777; State ex rel. Ellis v. Thorne, 112 Wis. 81, 87 N. W. 797.
Tbe judicial review of tbe action of tbe board of review on certiorao'i only extends to tbe correction of jurisdictional errors. State ex rel. N. C. Foster L. Co. v. Williams, 123 Wis. 61, 100 N. W. 1048; State ex rel. Edward Hines L. Co. v. Fisher, 129 Wis. 57, 108 N. W. 206. We are convinced that there was no jurisdictional error in tbe decision of tbe board of review in affirming tbe valuation of tbe assessor, therefore tbe court below was in error in disturbing tbe decision of tbe board.
By the Court. — Tbe judgment of tbe court below is reversed, and tbe cause remanded with directions to affirm tbe decision of tbe board of review.